         Case 1:17-cv-08853-JPO Document 56 Filed 11/08/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 ALTAREEK GRICE,
                                                           17-CV-8853 (JPO)
                              Plaintiff,
                                               PLAINTIFF’S NOTICE OF MOTION
               -v-                             AND MOTION FOR ATTORNEYS’
                                               FEES, COSTS, AND NAMED
 PEPSI BEVERAGES COMPANY, et al.,              PLAINTIFF SERVICE AWARD

                              Defendants



       PLEASE TAKE NOTICE that Plaintiff, ALTAREEK GRICE, will move and does

hereby move for an order approving Class Counsel’s Attorneys’ Fees in the amount of $397,387,

Costs of $74,507.79, and Named Plaintiff’s Service Award in the amount of $5,000 on

November 15, 2018 at 3:00 p.m. or as soon thereafter as may be heard before District Court

Judge J. Paul Oetken at the Thurgood Marshall United States Court House, Courtroom 706, 40

Foley Square, New York, New York, 10007.

       This Motion will be made upon the Memorandum of Law in Support of Plaintiffs’

Motion for Attorneys’ Fees, Costs, and Named Plaintiff Service Award, Declarations of Brandon

J. Hill, Marc R. Edelman, Peter R. Dion-Kindem and Lonnie C. Blanchard, III all accompanying

exhibits, and all papers currently on file with this Court, and such further evidence and

arguments as may be presented at hearing.

                                            /s/ Marc R. Edelman
                                            Marc R. Edelman (pro hac vice forthcoming)
                                            Florida Bar Number: 96342
                                            MORGAN & MORGAN P.A.
                                            201 N. Franklin Street, Suite 700
                                            Tampa, Florida 3306
                                            Main No.: 813-577-4722
                                            Facsimile: 813-257-0572
          Case 1:17-cv-08853-JPO Document 56 Filed 11/08/18 Page 2 of 2



                                               Email: medelman@forthepeople.com

                                               Luis A. Cabassa (pro hac vice forthcoming)
                                               Florida Bar Number: 0053643
                                               Brandon J. Hill (pro hac vice forthcoming)
                                               Florida Bar Number: 37061
                                               Donna V. Smith (pro hac vice forthcoming)
                                               Florida Bar Number: 661201
                                               Wenzel Fenton Cabassa, P.A.
                                               1110 North Florida Avenue, Suite 300
                                               Tampa, FL 33602
                                               lcabassa@wfclaw.com
                                               bhill@wfclaw.com

                                               Peter R. Dion-Kindem (pro hac vice forthcoming)
                                               The Dion-Kindem Law Firm
                                               21550 Oxnard Street, Suite 900
                                               Woodland Hills, CA 91367
                                               peter@dion-kindemlaw.com

                                               Lonnie C. Blanchard, III (pro hac vice forthcoming)
                                               The Blanchard Law Group, APC
                                               3311 East Pico Boulevard
                                               Los Angeles, CA 90023
                                               lonnieblanchard@gmail.com
                                               Attorneys for Plaintiff


                                 CERTIFICATE OF SERVICE

       I hereby certify on this 8th day of November, 2018, that a copy of the foregoing was filed

electronically and served by U.S. Mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or by

facsimile to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the court’s CM/ECF System.
                                               /s/Marc R. Edelman
                                               ATTORNEY




                                                  2
